02/28/2022
                  IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                    January 20, 2022 Session

          NOBLELYNN SHELBY NORRIS v. TERRY JAMAR NORRIS

                 Appeal from the Chancery Court for Rutherford County
                       No. 18CV-1328     J. Mark Rogers, Judge
                        ___________________________________

                              No. M2020-01289-COA-R3-CV
                          ___________________________________

This appeal arises from a petition for divorce filed in the Chancery Court for Rutherford
County (the “trial court”). Noblelynn Shelby Norris (“Wife”) was granted a divorce from
Terry Jamar Norris (“Husband”) after a hearing held on September 30, 2019. The trial
court named Wife primary residential parent of the parties’ minor son, set child support,
and awarded Wife her attorney’s fees. Because the trial court has never awarded Wife a
specific amount of attorney’s fees, however, the order appealed from is nonfinal and must
be dismissed.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

KRISTI M. DAVIS, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and JOHN W. MCCLARTY, J., joined.

Terry Jamar Norris, Pro Se.

Jeremy W. Parham, Murfreesboro, Tennessee, for the appellee, Noblelynn S. Norris.


                                 MEMORANDUM OPINION1

       This appeal arises from a divorce. Husband challenges the trial court’s ruling on
the grounds for divorce, child support, and attorney’s fees. Wife filed for divorce in the

      1
          Rule 10 of the Tennessee Court of Appeals Rules provides:

      This Court, with the concurrence of all judges participating in the case, may affirm, reverse
      or modify the actions of the trial court by memorandum opinion when a formal opinion would
      have no precedential value. When a case is decided by memorandum opinion it shall be
      designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited or
      relied on for any reason in any unrelated case.
trial court on August 9, 2018, alleging irreconcilable differences, inappropriate marital
conduct, and adultery.

        After a lengthy discovery dispute, a hearing was held on September 30, 2019. While
the parties agree that the hearing was held and that both parties testified, the record contains
no statement of the evidence or transcript. The final decree of divorce provides, inter alia,
that: 1) the parties stipulated to the ground of inappropriate marital conduct by Husband
and that a divorce was granted to Wife based on same; 2) Husband owed Wife child support
arrearages, as well as continuing child support; and 3) Husband owed Wife her attorney’s
fees. Specifically, the trial court concluded that “it is fair, equitable and appropriate and
this Court exercises its discretion to award Mother her attorney’s fees[.]” The trial court
ordered Wife’s then-counsel to “submit an attorney affidavit of fees and expenses which
shall include all work performed in this matter since taking over representation but
excluding time spent on the Emergency Petition which was voluntarily dismissed.”

        On appeal, Husband challenges the trial court’s award of attorney’s fees to Wife.
Husband argues that the trial court’s failure to fully adjudicate the issue of attorney’s fees
is an abuse of discretion warranting reversal of the award. We conclude, however, that this
omission renders the trial court’s order nonfinal, thus depriving this Court of subject matter
jurisdiction.

        “Unless an appeal from an interlocutory order is provided by the rules or by statute,
appellate courts have jurisdiction over final judgments only.” Bayberry Assocs. v. Jones,
783 S.W.2d 553, 559 (Tenn. 1990) (quoting Aetna Cas. & Sur. Co. v. Miller, 491 S.W.2d
85 (Tenn. 1973)); see also Tenn. R. App. P. 3(a). A final judgment adjudicates all “claims,
rights, and liabilities of all the parties” and “resolves all the issues [leaving] ‘nothing else
for the trial court to do.’” E Sols. for Bldgs., LLC v. Knestrick Contractor, Inc., No. M2018-
00732-COA-R3-CV, 2018 WL 1831116, at *3 (Tenn. Ct. App. Apr. 17, 2018) (citing
Discover Bank v. Morgan, 363 S.W.3d 479, 488 n.17 (Tenn. 2012); In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)).

        Because the trial court has not yet fully addressed Wife’s request for her attorney’s
fees, the order from which Husband appeals is not “a final judgment adjudicating all the
claims, rights, and liabilities of all parties.” Tenn. R. App. P. 3(a); see, e.g., E. Sols., 2018
WL 1831116, at *4 (order directing parties to re-submit requests for attorney’s fees after
appeal was “improvidently certified as final,” explaining that because trial court did not
fully and finally dispose of claim for attorney’s fees, this Court lacked jurisdiction); City
of Jackson v. Hersh, No. W2008-02360-COA-R3-CV, 2009 WL 2601380, at *4 (Tenn. Ct.
App. Aug. 25, 2009) (“This Court has concluded on several occasions that an order that
fails to address an outstanding request for attorney’s fees is not final.”); Spencer v. The
Golden Rule, Inc., No. 03A01-9406-CV-00207, 1994 WL 589564, at *1 (Tenn. Ct. App.
Oct. 21, 1994) (“There is nothing in the record before us reflecting that the trial court has
awarded a specific amount as the ‘reasonable attorney’s fees incurred in prosecuting’ this
                                                -2-
action. . . . Since there is no order in the record before us finally disposing of the Plaintiff’s
claim for attorney fees at the trial level, the Order from which this appeal is being pursued
is not a final order and hence not appealable as of right under Tenn. R. App. P. 3(a).”
(emphasis in original) (footnote omitted)).

       This Court addressed a similar scenario in Headrick v. Headrick, No. E2004-00730-
COA-R3-CV, 2005 WL 524807 (Tenn. Ct. App. Mar. 7, 2005). In that case, also a divorce,
the wife sought alimony including attorney’s fees from the husband. Id. at *1. The trial
court entered a final decree of divorce, but reserved the issue of attorney’s fees due to a
pending petition for contempt. Id. at *2. As is the case here, the husband appealed the
disposition of the divorce. Id. We concluded that because no order was entered “resolving
the issue of attorney’s fees[,]” and because “an award of attorney’s fees is treated as an
award of alimony[,]” the trial court’s order was nonfinal and the appeal was dismissed. Id.
at *3.

        Accordingly, “we dismiss this appeal and remand to the trial court for disposition
of the entire claim and for collection of costs below.” Id. Like the Headrick court, we
express no opinion as to the trial court’s decision on the amount of attorney’s fees. Id.

       Costs of this appeal are assessed to the appellant, Terry Jamar Norris, for which
execution may issue if necessary.



                                                    KRISTI M. DAVIS, JUDGE




                                              -3-